Citation Nr: 1234813	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  04-35 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a Board hearing in a November 2004 letter.  Thereafter, in August 2008, he notified the RO that he did not want any type of Board hearing and requested that his case be forwarded to the Board.  The Board considers the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

The Veteran appealed the Board's November 2009 decision denying the Veteran's claim to a disability rating in excess of 50 percent and denying the Veteran's request to reopen his service connection claims for bilateral hearing loss and a left knee disorder to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion to Vacate Decision and to Remand in Part (Joint Motion).  In a September 2010 Order, the Court granted the motion, vacated the portion of the Board's November 2009 decision that denied a disability rating in excess of 50 percent for PTSD and the Veteran's request to reopen the service connection claims for bilateral hearing loss and a left knee disorder, and remanded the matter to the Board for action consistent with the Joint Motion.  The remaining portion of the Board's decision was left intact.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board remanded these matters in March 2011 for further development.  The RO continued the denial of each claim as reflected in the August 2012 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

During the course of this appeal the RO granted entitlement to service connection for a right knee disability in a November 2010 rating decision and entitlement to service connection for left ear hearing loss in an August 2012 rating decision.  As the RO granted in full the benefits on appeal, the service connection claims for a right knee disability and left ear hearing loss are no longer in appellate status and no further consideration is required.

The issues of entitlement to service connection for a left knee disability and entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The evidence of record does not show that the Veteran has a current right ear hearing loss disability.


CONCLUSION OF LAW

The criteria for service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Issue
The RO originally denied the claims of entitlement to service connection for a left knee disability and hearing loss in January 1993.  Notification of this initial denial, including information concerning his procedural and appellate rights in the event he wanted to contest that initial decision were sent to an address other than what was of record at that time.  Specifically, the Veteran submitted a different address in his formal application of benefits dated in May 1992 than what was used in the January 1993 rating decision.  Furthermore, there is no indication in the claims file between the May 1992 claim for benefits and the January 1993 rating decision that the Veteran's address had changed.  As the initial denial of service connection for a left knee disability and hearing loss in January 1993 was sent to an address other than what was of record at the time of that decision, it cannot be presumed that the Veteran received notification of the rating decision and his appellate rights.  Although the Veteran has not specifically alleged that he did not receive the January 1993 rating decision, the Veteran's statements in his December 2002 claim supports the indication that the Veteran did not receive a copy of the January 1993 decision.  In this regard, the Veteran stated in December 2002 that he was in receipt of a 10 percent disability rating, but he was not sure what the consideration was for granting the 10 percent benefit as he reported the following medical conditions to VA: problems with his knees, hearing loss and PTSD.  Thus, it appears that the Veteran did not receive a copy of the January 1993 rating decision.  The U.S. Court of Veterans Appeals (Court) has held that the consequence of a failure to notify in accordance with the regulation renders the RO's determination non-final.  Best v. Brown, 10 Vet. App. at 325 (failure to notify claimant that he was denied service connection for a particular condition constituted a procedural error under 38 C.F.R. §§ 3.103(e) and 3.104(a), rendered the RO's decision not final, and deprived the Veterans Court of jurisdiction over the claim).  Thus, the Board finds that the January 1993 rating decision did not become final and binding on the Veteran as the overall evidence of record indicates that the Veteran was not notified of that decision.  See 38 U.S.C.A. § 5104(a), (b);38 C.F.R. § 3.104(a); See AG v. Peake, 536 F.3d 1306, 1308 (Fed. Cir. 2008) (holding as a result of RO failure to notify the appellant of his right to appeal, the underlying RO decision "never became final"); Cook v. Principi, 318 F.3d 1332, 1340 (Fed.Cir.2002) (en banc) (stating that a VA decision may be rendered nonfinal when "the time for appealing either an RO or a Board decision did not run where the [Secretary] failed to provide the veteran with information or material critical to the appellate process.").  This, in turn, means that the Veteran does not need to submit new and material evidence to reopen his service connection claims for a left knee disability and right ear hearing loss.  

Before turning to the merits of the Veteran's service connection claim for right ear hearing loss, the Board must determine if it would be prejudicial to the Veteran to address the merits of the claim, given that the RO's decision in January 2004 determined that the claim could not be reopened and did not consider the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  While the RO initially did not reopen the claim, the RO explained the denial of the Veteran's claim based on the merits and provided an analysis of the evidence of record in the August 2012 supplemental statement of the case.  Accordingly, the Board finds that it would not be prejudicial to the Veteran for the Board to address the merits of his claim.

II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on VA to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

After careful review of the claims folder, the Board finds that letters dated in April 2003 and June 2008 satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the April 2003 letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for hearing loss.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  The June 2008 letter notified the Veteran how VA determines the disability rating and effective date if his service connection claim is granted.  

The April 2003 letter satisfied most of the duty to notify provisions prior to the initial AOJ decision.  However, the June 2008 letter satisfied the duty to notify with respect to how VA determines disability ratings and effective dates subsequent to the initial AOJ decision.  The Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of the supplemental statement of the case issued in July 2008 after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376  (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  The Veteran will not be prejudiced by the Board proceeding to decide his claim, as the timing error did not affect the essential fairness of the adjudication.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, and two VA audiological examination reports dated in July 2005 and June 2011.  

The VA audiological examination reports reflect that the examiners conducted a review of the Veteran's claims file in addition to obtaining an oral history and providing a physical evaluation of the Veteran.  Following the above, the examiners provided an assessment of the Veteran's current conditions.  The examiners provided a rationale for their opinions, which appears to be based on both the medical and lay evidence of record.  Accordingly, the Board concludes that the examinations are adequate for rating purposes.  

The claim of entitlement to service connection for hearing loss was previously remanded in March 2011 to provide the Veteran with a VA audiological examination.  The Veteran underwent a VA audiological examination in June 2011.  The examiner reviewed the record and provided an opinion on the requested questions with a clear rationale.  Following the examination, the RO reviewed the evidence of record and issued a supplemental statement of the case in August 2012. Accordingly, the Board finds that there has been substantial compliance with the March 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). (1998).

There is no indication in the file that there are additional relevant records available that have not yet been obtained.  Therefore, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.
III.  Merits of the Claim for Service Connection

The Veteran contends that he has hearing loss related to his military service.  In this regard, he asserts that he was exposed to loud noise, such as gun fire and explosions, while working as a linguist in the 1989 invasion of Panama and in a similar capacity during the Iraq War.  He also explained that he was exposed to loud noise at gun ranges during active service.  

Service connection may be granted to a Veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, service connection may be presumed for certain chronic diseases that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is based on an analysis of all the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b).  

In assessing the Veteran's service connection claim for right ear hearing loss, the Board must first determine whether the Veteran has a current hearing disability under VA regulations.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Additionally, the Court has held that the threshold for normal hearing is from 0 to 20 dB, and that threshold levels of above 20 dB indicate at least some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran was provided with two VA audiological examinations in July 2005 and June 2011.  The July 2005 VA examination revealed pure tone thresholds in the right ear were 10 dB at 500 Hz, 20 dB at 1000 Hz, 20 dB at 2000 Hz, 15 dB at 3000 Hz and 10 dB at 4000 Hz.  The speech recognition score using the Maryland CNC Test was 100 percent for the right ear.  The examiner determined that the hearing test results indicated that hearing was normal in the right ear with excellent speech recognition.  The June 2011 VA examination shows that the pure tone thresholds for the right ear were 15 dB at 500 Hz, 15 dB at 1000 Hz, 25 dB at 2000 Hz, 15 dB at 3000 Hz and 15 dB at 4000 Hz.  The speech recognition score for the right ear using the Maryland CNC Test was 96 percent.  The examiner determined that the test results indicate normal hearing in the right ear.  There are no other recent audiological evaluations in the record that show the Veteran meets VA regulations of a current hearing disability.  Thus, the medical evidence of record shows that his hearing impairment does not meet the definition of a right ear hearing loss disability under VA regulation.  See 38 C.F.R. § 3.385.    

The evidence supporting a current right ear hearing loss disability consists of the lay statements from the Veteran.  The Veteran contends that he has hearing loss due to exposure to high levels of noise during his military career.  See March 2004 notice of disagreement, VA examination reports dated in July 2005 and June 2011.  Lay persons can provide an eyewitness account of a Veteran's observable symptoms, such as difficulty hearing.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  The Veteran is not competent to report that he meets the auditory decibel threshold that is required for his claimed hearing impairment to be considered a disability under VA regulations, because that assessment does not involve a simple diagnosis.  Therefore, while the Board has considered the assertions of the Veteran, it finds that the Veteran is not competent to state that he meets the auditory decibel threshold required for the claimed hearing loss to be considered a disability under VA regulations.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The grant of service connection requires competent evidence to establish a diagnosis of the claimed disability.  In the case of hearing loss, the regulations explicitly state the auditory decibel threshold required.  Congress specifically limits entitlement for service-connected disability to cases where an in-service disease or injury has resulted in a disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of evidence of a present disability due to disease or injury, there can be no valid claim.  Id.

Without evidence of a current disability, the Board must find that the Veteran's claim of entitlement to service connection for right ear hearing loss is not warranted.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The benefit of the doubt doctrine is not applicable in this case, because the preponderance of the evidence is against the claim for service connection.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for right ear hearing loss is denied.


REMAND

The Veteran was provided with a VA examination in June 2011 for his service connection claim for a left knee disability.  The examiner determined that the Veteran has calcifications around the medical femoral condyle with otherwise normal left knee joint.  The examiner determined that the Veteran's current left knee disorder is less likely as not caused by or a result of the medial collateral ligament (MCL) strain in service.  She explained that the service treatment records support an MCL strain which resolved and there are no records after 1989 supporting that the left knee strain was an ongoing problem.  The examiner noted that there were no records after discharge in 1992 until present supporting that the left knee continued to cause problems.  The Board observes that the record shows that he filed a claim for service connection for bad knees in March 1992, within one month of being discharged from the military.  The file also contains a June 1992 VA examination that shows the Veteran complained of bilateral knee pain and he was diagnosed with a history of bilateral knee problems.  It appears that the examiner overlooked this evidence in forming her opinion as she incorrectly noted that there were no records that the left knee continued to cause problems until the present.  Furthermore, the examiner did not address the radiologist's note that the small linear calcification around the upper border of the medial femoral condyle is felt to be more likely due to some type of old trauma.  Accordingly, the Board finds that the Veteran should be provided with another VA examination and opinion.    

Regarding the Veteran's increased rating claim for PTSD, VA treatment records show that his PTSD symptoms of irritability, sleep disturbance, loss of energy and social withdraw have become worse since the last VA examination.  See VA treatment records dated in September 2010, October 2010 and November 2010.  The U.S. Court of Appeals for Veterans Claims has held that "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination."  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Furthermore, according to VAOPGCPREC 11-95 (1995), a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  Thus, the Board finds that the Veteran should be provided with a new examination with respect to his PTSD.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination and opinion with respect to his service connection claim for a left knee disability.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and determine whether the Veteran has a current left knee disability.  Thereafter, the examiner is asked to provide an opinion on whether any left knee disability found on examination is at least as likely as not (i.e., a fifty percent or greater probability) related to active military service to include the documented in-service left medial collateral ligament strain.

The examiner is asked to provide an explanation to all conclusions reached based on medical principles and the evidence of record.  As part of his or her rationale, the examiner should discuss the Veteran's lay statements and the fact that the Veteran filed a service connection claim for a left knee disability soon after he was discharged from active military service.  The examiner should also comment on the radiologist's statement in June 2011 that he felt the small linear calcification around the upper border of the femoral condyle shown in an x-ray is more likely due to some type of old trauma.  

2. Schedule the Veteran for a VA examination to determine the nature and current level of severity of his service-connected PTSD.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  All pertinent psychiatric manifestations found to be present should be noted in the examination report.  Additionally, the examiner should comment on the extent to which the Veteran's service-connected PTSD impairs his occupational and social functioning.  In addressing this matter, the examiner should assign an appropriate Global Assessment of Functioning (GAF) score and should provide an explanation of the score assigned.  

3. Upon completion of the foregoing, readjudicate the Veteran's increased rating claim for PTSD and his service connection claim for a left knee disability, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


